Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 September 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes sept. 1. 1781.
I hope you will not think me troublesome by requesting you to forward the Inclosed to Mr de Fleury with a short Letter informing him who I am and your Opinion of my Capacity & Probity.— I have the maintenance of my Family to think off and I wish by my own Labours to rise in the World. It is not therefore extraordinary that I should seize every Occasion to exercise my Industry. If the Government accept my services you may depend I will make them satisfied with my Conduct if it is possible to satisfy them, and surely it must be the same thing to them who provides the Cloathing &c if the Commission is well and faithfully executed. I therefore believe Mr de Fleury would employ me if you would favour me with your Reccommendation. You know how exact Congress have been in giving their Orders, and I trust you will not think me too presuming when I say I am better acquainted with the kind of Goods suitable for them as well as for america in general than any man who is not an american can be.— You have already laid me under Obligations which I shall never be able to repay, I am endeavouring however to shew my Gratitude by turning all the Business I can to Mr Baches house and have already procured him something handsome.
I beg you will favour me with this additional Favour and believe me to be with the highest Respect Your dutifull & affectionate Kinsman
Jona Williams J
 
Notation: Jonathan Williams Sept 1. 1781.
